     Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 1 of 172

             E-FILED 2020 NOV 02 5:42 PM JOHNSON - CLERK OF DISTRICT COURT




                    IN THE IOWA DISTRICT COURT FOR JOHNSON COUNTY

WILDHAWK INVESTMENTS, LLC,                         Case No. -----------

       Plaintiff,

V.


BRAVA LP., LLC; BILLIBOB BOOR, an                              ORIGINAL NOTICE
individual; GERALD EDSON, an individual;
PARAGON ROOF SYSTEMS, LLC; and
DONNA MURPHY, an individual.

       Defendants.


TO THE ABOVE-NAMED DEFENDANT:
       You are notified that a Petition has been electronically filed in the office of the Clerk of
this Court using the Iowa Judicial Branch Electronic Document Management System (EDMS),
naming you as a Defendant in this action. A copy of the Petition is attached to this notice. The
attorneys for the Plaintiff are Jeffrey D. Harty, David T. Bower, and Spencer S. Cady whose
address is Nyemaster Goode, P.C., 700 Walnut Street, Suite 1600, Des Moines, Iowa 50309. The
attorneys' phone number is (515) 283-3100; facsimile number (515) 283-3108.
       You must electronically file a motion or answer within 20 days after service of this
original notice upon you using EDMS at httns:., 1w,v\v .iowacomis.state.ia.us/EFile, unless you
obtain from the court an exemption from electronic filing requirements. If you do not, judgment
by default may be rendered against you for the relief demanded in the Petition. Please refer to
the Chapter 16 Rules pertaining to the use of EDMS, including Division VI concerning
protection of personal information.
       If you require the assistance of auxiliary aids or services to participate in court because of
a disability, immediately call your district ADA coordinator at 319-398-3920 Ext. 1105 (If you
are hearing impaired, call Relay Iowa TTY at 1-800-735-2942). Disability coordinators cannot
provide legal advice.
                                              Clerk of the Johnson County District Court
                                              Johnson County Courthouse
                                              Iowa City, Iowa

IMPORTANT: YOU ARE ADVISED TO SEEK LEGAL ADVICE AT ONCE TO
PROTECT YOUR INTERESTS.

                                                                                            Ex. A, p. 1
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 2 of 172




                                                               Ex. A, p. 2
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 3 of 172




                                                               Ex. A, p. 3
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 4 of 172




                                                               Ex. A, p. 4
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 5 of 172




                                                               Ex. A, p. 5
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 6 of 172




                                                               Ex. A, p. 6
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 7 of 172




                                                               Ex. A, p. 7
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 8 of 172




                                                               Ex. A, p. 8
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 9 of 172




                                                               Ex. A, p. 9
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 10 of 172




                                                              Ex. A, p. 10
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 11 of 172




                                                              Ex. A, p. 11
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 12 of 172




                                                              Ex. A, p. 12
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 13 of 172




                                                              Ex. A, p. 13
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 14 of 172




                                                              Ex. A, p. 14
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 15 of 172




                                                              Ex. A, p. 15
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 16 of 172




                                                              Ex. A, p. 16
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 17 of 172




                                                              Ex. A, p. 17
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 18 of 172




                                                              Ex. A, p. 18
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 19 of 172




                                                              Ex. A, p. 19
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 20 of 172




                                                              Ex. A, p. 20
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 21 of 172




                                                              Ex. A, p. 21
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 22 of 172




                                                              Ex. A, p. 22
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 23 of 172




                                                              Ex. A, p. 23
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 24 of 172




                                                              Ex. A, p. 24
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 25 of 172




                                                              Ex. A, p. 25
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 26 of 172




               E-FILEO 2020 NOV 02 5:42 PM JOHNSON - CLERK OF DISTRICT COURT




                                         JURY DEMAND

          Plaintiff Wildhawk hereby demands a trial by jury in this matter on all counts to which

  Plaintiffs are entitled to a jury.




                                              Isl Jeffrey D. Harty
                                             Jeffrey D. Harty, AT0003357
                                             David T. Bower, AT0009246
                                             Spencer S. Cady, ATOOl 1812
                                             NYEMASTER GOODE, P .C.
                                             700 Walnut Street, Suite 1600
                                             Des Moines, Iowa 50309
                                             Telephone: (515) 283-3100
                                             Fax: (515) 283-3108
                                             Email: jharty@nyemaster.com
                                             Email: dbower@nyemaster.com
                                             Email: scady@nyemaster.com

                                             ATTORNEYS FOR PLAINTIFF
                                             WILD HAWK INVESTMENTS, LLC




                                               24




                                                                                        Ex. A, p. 26
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 27 of 172




                                                              Ex. A, p. 27
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 28 of 172




                                                              Ex. A, p. 28
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 29 of 172




                                                              Ex. A, p. 29
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 30 of 172




                                                              Ex. A, p. 30
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 31 of 172




                                                              Ex. A, p. 31
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 32 of 172




                                                              Ex. A, p. 32
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 33 of 172




                                                              Ex. A, p. 33
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 34 of 172




                                                              Ex. A, p. 34
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 35 of 172




                                                              Ex. A, p. 35
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 36 of 172




                                                              Ex. A, p. 36
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 37 of 172




                                                              Ex. A, p. 37
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 38 of 172




                                                              Ex. A, p. 38
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 39 of 172




                                                              Ex. A, p. 39
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 40 of 172




                                                              Ex. A, p. 40
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 41 of 172




                                                              Ex. A, p. 41
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 42 of 172




                                                              Ex. A, p. 42
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 43 of 172




                                                              Ex. A, p. 43
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 44 of 172




                                                              Ex. A, p. 44
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 45 of 172




                                                              Ex. A, p. 45
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 46 of 172




                                                              Ex. A, p. 46
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 47 of 172




                                                              Ex. A, p. 47
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 48 of 172




                                                              Ex. A, p. 48
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 49 of 172




                                                              Ex. A, p. 49
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 50 of 172




                                                              Ex. A, p. 50
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 51 of 172




                                                              Ex. A, p. 51
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 52 of 172




                                                              Ex. A, p. 52
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 53 of 172




                                                              Ex. A, p. 53
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 54 of 172




                                                              Ex. A, p. 54
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 55 of 172




                                                              Ex. A, p. 55
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 56 of 172




                                                              Ex. A, p. 56
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 57 of 172




                                                              Ex. A, p. 57
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 58 of 172




                                                              Ex. A, p. 58
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 59 of 172




                                                              Ex. A, p. 59
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 60 of 172




                                                              Ex. A, p. 60
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 61 of 172




                                                              Ex. A, p. 61
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 62 of 172




                                                              Ex. A, p. 62
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 63 of 172




                                                              Ex. A, p. 63
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 64 of 172




                                                              Ex. A, p. 64
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 65 of 172




                                                              Ex. A, p. 65
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 66 of 172




                                                              Ex. A, p. 66
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 67 of 172




                                                              Ex. A, p. 67
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 68 of 172




                                                              Ex. A, p. 68
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 69 of 172




                                                              Ex. A, p. 69
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 70 of 172




                                                              Ex. A, p. 70
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 71 of 172




                                                              Ex. A, p. 71
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 72 of 172




                                                              Ex. A, p. 72
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 73 of 172




                                                              Ex. A, p. 73
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 74 of 172




                                                              Ex. A, p. 74
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 75 of 172




                                                              Ex. A, p. 75
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 76 of 172




                                                              Ex. A, p. 76
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 77 of 172




                                                              Ex. A, p. 77
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 78 of 172




                                                              Ex. A, p. 78
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 79 of 172




                                                              Ex. A, p. 79
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 80 of 172




                                                              Ex. A, p. 80
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 81 of 172




                                                              Ex. A, p. 81
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 82 of 172




                                                              Ex. A, p. 82
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 83 of 172




                                                              Ex. A, p. 83
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 84 of 172




                                                              Ex. A, p. 84
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 85 of 172




                                                              Ex. A, p. 85
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 86 of 172




                                                              Ex. A, p. 86
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 87 of 172




                                                              Ex. A, p. 87
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 88 of 172




                                                              Ex. A, p. 88
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 89 of 172




                                                              Ex. A, p. 89
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 90 of 172




                                                              Ex. A, p. 90
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 91 of 172




                                                              Ex. A, p. 91
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 92 of 172




                                                              Ex. A, p. 92
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 93 of 172




                                                              Ex. A, p. 93
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 94 of 172




                                                              Ex. A, p. 94
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 95 of 172




                                                              Ex. A, p. 95
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 96 of 172




                                                              Ex. A, p. 96
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 97 of 172




                                                              Ex. A, p. 97
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 98 of 172




                                                              Ex. A, p. 98
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 99 of 172




                                                              Ex. A, p. 99
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 100 of 172




                                                              Ex. A, p. 100
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 101 of 172




                                                              Ex. A, p. 101
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 102 of 172




                                                              Ex. A, p. 102
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 103 of 172




                                                              Ex. A, p. 103
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 104 of 172




                                                              Ex. A, p. 104
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 105 of 172




                                                              Ex. A, p. 105
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 106 of 172




                                                              Ex. A, p. 106
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 107 of 172




                                                              Ex. A, p. 107
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 108 of 172




                                                              Ex. A, p. 108
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 109 of 172




                                                              Ex. A, p. 109
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 110 of 172




                                                              Ex. A, p. 110
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 111 of 172




                                                              Ex. A, p. 111
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 112 of 172




                                                              Ex. A, p. 112
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 113 of 172




                                                              Ex. A, p. 113
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 114 of 172




                                                              Ex. A, p. 114
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 115 of 172




                                                              Ex. A, p. 115
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 116 of 172




                                                              Ex. A, p. 116
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 117 of 172




                                                              Ex. A, p. 117
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 118 of 172




                                                              Ex. A, p. 118
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 119 of 172




                                                              Ex. A, p. 119
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 120 of 172




                                                              Ex. A, p. 120
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 121 of 172




                                                              Ex. A, p. 121
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 122 of 172




                                                              Ex. A, p. 122
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 123 of 172




                                                              Ex. A, p. 123
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 124 of 172




                                                              Ex. A, p. 124
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 125 of 172




                                                              Ex. A, p. 125
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 126 of 172




                                                              Ex. A, p. 126
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 127 of 172




                                                              Ex. A, p. 127
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 128 of 172




                                                              Ex. A, p. 128
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 129 of 172




                                                              Ex. A, p. 129
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 130 of 172




                                                              Ex. A, p. 130
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 131 of 172




                                                              Ex. A, p. 131
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 132 of 172




                                                              Ex. A, p. 132
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 133 of 172




                                                              Ex. A, p. 133
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 134 of 172




                                                              Ex. A, p. 134
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 135 of 172




                                                              Ex. A, p. 135
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 136 of 172




                                                              Ex. A, p. 136
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 137 of 172




                                                              Ex. A, p. 137
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 138 of 172




                                                              Ex. A, p. 138
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 139 of 172




                                                              Ex. A, p. 139
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 140 of 172




                                                              Ex. A, p. 140
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 141 of 172




                                                              Ex. A, p. 141
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 142 of 172




                                                              Ex. A, p. 142
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 143 of 172




                                                              Ex. A, p. 143
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 144 of 172




                                                              Ex. A, p. 144
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 145 of 172




                                                              Ex. A, p. 145
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 146 of 172




                                                              Ex. A, p. 146
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 147 of 172




                                                              Ex. A, p. 147
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 148 of 172




                                                              Ex. A, p. 148
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 149 of 172




                                                              Ex. A, p. 149
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 150 of 172




                                                              Ex. A, p. 150
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 151 of 172




                                                              Ex. A, p. 151
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 152 of 172




                                                              Ex. A, p. 152
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 153 of 172




                                                              Ex. A, p. 153
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 154 of 172




                                                              Ex. A, p. 154
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 155 of 172




                                                              Ex. A, p. 155
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 156 of 172




                                                              Ex. A, p. 156
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 157 of 172




                                                              Ex. A, p. 157
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 158 of 172




                                                              Ex. A, p. 158
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 159 of 172




                                                              Ex. A, p. 159
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 160 of 172




                                                              Ex. A, p. 160
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 161 of 172




                                                              Ex. A, p. 161
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 162 of 172




                                                              Ex. A, p. 162
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 163 of 172




                                                              Ex. A, p. 163
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 164 of 172




                                                              Ex. A, p. 164
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 165 of 172




                                                              Ex. A, p. 165
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 166 of 172




                                                              Ex. A, p. 166
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 167 of 172




                                                              Ex. A, p. 167
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 168 of 172




                                                              Ex. A, p. 168
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 169 of 172




                                                              Ex. A, p. 169
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 170 of 172




                                                              Ex. A, p. 170
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 171 of 172




                                                              Ex. A, p. 171
Case 3:20-cv-00109-JAJ-SBJ Document 1-1 Filed 12/28/20 Page 172 of 172




                                                              Ex. A, p. 172
